IfOí’KER, J.
*257This cause was taken up and considered by Division B, and there being a difference of opinion among the members thereof, the cause was referred to the court in 'banc, for decision.
On July 6th, 1896, The Charleston Lumber and Manufacturing Company filed its declaration in assumpsit against S. S. Leonard. A final judgment by default was entered against Leonard for $504.49 damages and costs $3.43.
On September 13th, 1897, the Charleston Lumber and Manufacturing Company filed the affidavit of its attorney, F. P. Fleming, Jr., as a basis for garnishment, alleging a balance of $200 to be due, and a praecipe for garnishment to be directed to Duval County.
A writ of garnishment was issued and duly served upon the chairmdn of the board of county commissioners of said county, September 15th, 1897.
On November 1st, 1897, default in sftd garnishment proceedings was entered by the clerk against the County of 1 )uval for want of appearance or answer.
On November 5th, 1897, the clerk issued a writ of scire facias to said garnishee notifying it that in the suit of 'the Charleston Lumber and Manufacturing Company against S. S. Leonard default had been entered against it as garnishee, and warning it to show cause December 6th, 1897, why final judgment should not be entered upon said default, which writ was duly served on Duval county on the same day.
On December 6th, 1897, judgment was rendered by the court and entered by the clerk wherein and whereby the foregoing facts were recited and a final judgment entered against Duval county as garnishee in the sum of $200.
On May 6th, 1898, a writ of error from this court to *258the Circuit Court of Duval county was sued out returnable to the June term, 1898, of this court. The only error assigned is that the county of Duval is not subject to be garnisheed, as uau done in this cause, and prays the reversal and annulment of said judgment..
Two questions are presented in the' briefs of the respective parties, first, whether under the law of Florida a county is liable to be garnisheed; second, whether in this case, the county of Duval having permitted a default against itself, for want of appearance and answer, can in this court, for the first time, challenge the judgment entered against it, and from which it appeals.
Section 106(5 of the Revised Statutes as amended by Chapter 4136, laws of 1893, provides: “Every person who shall have brought a suit in any court of this State against any person, natural or corporate, shall have a right to a writ ^f garnishment under the circumstances and in the manner hereinafter provided, to subject any in debtednesss due to the defendant by a third person, and any goods, moneys, chatties or effects of the defendant in the hands, possession or control of a third person.. The officers, agents and employes of any companies or corpora-, tions shall be, as regards such companies or corporations, third persons, and as such shall be subject to garnishment, after judgment against such companies or corporations.”
Section 1, Chapter 1, Title 1,\ First Division of the Revised Statutes, provides: “In determining the meaning of these Revised Statutes * * * the word ‘person’ pray- extend to and be applied to a corporation.”
In the case of Martin v. Townsend, 32 Fla. 318, 13 South. Rep. 887, in determining the mode in which a deed should be executed by county commissioners, this court used this language: “Boards of county commissioners *259are quasi corporations, and their official duties and powers partake more of the characteristics of corporate acts and powers than those of mere trustees- This language is to be understood in its relation to the matter in hand, which was the mode in which a deed should be executed by a board of county commissioners. In classifying corporations they are generally divided into public and private corporations . Says Beach on Public Corporations, Yol. 1, Sec. 2: “the difference between strictly private, and strictly public, corporations is obvious and radical— the former being formed by the voluntary action of the corporation between whom there exists a'contract whereby each subjects his interest, with certain restrictions, to the control of the corporate management for the accomplishment of the end for which the company was formed, and the latter not being in the same sense voluntary associations and no contract existing between the members.” Again, in section 3, ibid., public corporations “are subdivided into municipal and public quasi corporations. Municipal corporations embrace incorporated cities, villages and towns which are full fledged corporations with all the powers, duties and liabilities incident to such a status, while public gw¿si-corporations possess only a-portion of the powers, duties and liabilities of corporations. As an instance of the latter class may be mentioned counties, townships, overseers of the poor, school districts and road districts.”
In section 4, ibid., this author further discusses the generic differences- between municipal and g-wasi-public corporations, but in the latter part of section 5 he says: “as popularly and lossely used, the term municipal corporation frequently includes public guasi-corporations such as couhties. school districts,” etc. It will be observed that in some of the cases hereinafter referred to the term *260“municipal corporation” is used-as embracing counties, and so far as the points here under consideration are concerned, they apply the. same principles of law to cities and counties.
It is stated in the text books that by the weight of authority municipal corporations (including therein counties) are not subject to garnishee-process, unless the right to so subject them is conferred by clearly expressed legislation. 2 Beach on Public Corporations, Sections 1654 and 1655; 1 Dillon on Municipal Corporations, Sec. 101 and note 1; Drake on Attachment, Sec. 516. There is, however, a conflict of authority on this question as will be seen from the foregoing authorities. The decisions on this question are very numerous, and a critical examination of each one of them would lead to great prolixity. The majority of the cases cited by Drake are against the right of garnishment. Of those cited by him in favor of the right, the cases of Whidden v. Town of Portsmouth, 5 N. H 13, is based on a statute which provides “that when any corporation or l>ody politic within this State shall be possessed of any money, goods, etc., of any debtor, such corporation or ~body politic may be summoned ás trustee of such debtor, etc., etc.”
In Connecticut it is held that the word corporation embraced towns, and subjected them to garnishment process. Bray v. Town of Wallingford, 20 Conn. 416. In the case Adams v. Tyler, Trustee, 121 Mass. 380, it is held that a county is chargeable with trustee process, inasmuch as the statute makes a county a corporation for the purpose, among others, of suing and being sued, making contracts, etc., and inasmuch as the legislature had indicated its intent that counties should be subject to garnishee process by eliminating from the statute án exception *261in their favor as regards such process. In the case of Wales & Son. v. City of Mascatine, 4 Iowa, 302 the liability of the town to garnishment is based on the theory that the word “corporation” in the statute embraces towns and no distinction is made between public and private corporations. In City of Laredo v. Nalle, 65 Texas, 359, it was held that inasmuch as there was no statute' exempting municipal corporations from garnishment process, the defendant was liable, taking into' consideration the character of the debt garnisheed, it not being a salary. In Kentucky it seems the salaries of State officers can not be guarnisheed, because the State can not be sued, and a garnishment proceeding is a suit. J3ut the salaries of city officers can be guarnisheed because cities can be sued. Rodman v. Musselman, 12 Bush, 354. In Waterberry v. Commissioners of Deer Lodge County, 10 Mon. 515, 20 Pac. Rep. 1002, it was held that counties are subject to garnishment process because the statute makes all persons having in possession or under their control any credits or personal property, etc., of a defendant liable to garnishment process, and that the word person may be applied to bodies “politic and corporate,” and that counties are bodies “politic and corporate.” As sustaining the doctrine that a county or municipal corporation can not be garnisheed unless the process is plainly authorized by statute, the following cases are cited: Mayor, Alderman, &c. of Mobile v. Rowland & Co., 26 Ala. 298; Skelly v. Westminster School Dist. of Orange Co.,103 Cal. 652, 37 Pac. Rep. 643; Holt v. Experience, 26 Ga. 113; McClellan v. Young, 54 Ga. 399; First National Bank of Ottawa v. City of Ottawa, 43 Kan. 294, 23 Pac. Rep. 485; Switzer v. City of Wellington, 40 Kan. 250, 19 Pac. Rep. 620; Mayor, etc. of Baltimore v. Root, 8 Md. 95, S. C. 63 *262Am. Dec. 692; Merwin v. City of Chicago, Garnishee, 45 Ill. 133; Wallace v. Lawyer, 54 Ind. 501; McDougal v. Board of Supervisors of Hennepin Co., 4 Minn. 184; Dollman v. Moore, 70 Miss. 267, 12 South. Rep. 23; Hawthorn v. City of St. Louis, 11 Mo. 59; People ex rel. Spaun v. Mayor of Omaha, 2 Neb. 166; State ex rel. Crawford v. Eberly, 12 Neb .616, 12 N. W .Rep. 96; City of Memphis v. Laski, 9 Heisk. 511; Chamberlain v. Watters, 10 Utah, 298, 37 Pac. Rep. 566; Van Cott v. Pratt, 11 Utah, 209, 39 Pac. Rep. 827; Merrell v. Campbell, 49 Wis. 535, 5 N. W. Rep. 912; Stermer v. Board of Commissioners of LaPlata Co., 3 Col. App. 379, 38 Pac. Rep. 839; Board of County Commissioners of Mesa County v. Brown, 6 Col. App. 43, 39 Pac. Rep. 989; Porter & Blair Hardware Co. v. Perdue, 105 Ala. 293, 16 South. Rep. 713; State ex rel. Summerfield v. Tyler, 14 Wash. 495, 45 Pac. Rep. 31, S. C. 37 L. R. A. 207 and note. Several, of the foregoing cases hold that statutes authorizing garnishment proceedings against corporations do not apply to public, but only to private, corporations. The reasoning of these authorities is summarized in that .of the court in McDougal v. Board of Supervisors of Hennepin Co., supra. “The garnishment laws- which, authorize corporations to be proceeded against as garnishees in the same manner and with like effect as individuals, applies only to private corporations, and were not designed to include municipal corporations charged with the interests of the public. Counties are public corporations and their officers are public officers. The varied relations which such bodies’ through their officers hold towards individuals as their debtors, would render them liable to be constantly attack ed with such process, and would very materially embarrass them in the performance of 'their duties. If they are sub*263ject to such suits, they are bound to give them the same attention which is required of individuals, and this would involve them in attendance upon distant courts, and absence from their respective offices.” It might be added that it would also subject them to the payment of attorneys’ fees and in some instances costs. It can readily be seen that in large counties where the public interests required-the employment of a considerable number of persons, a liability to garnishment would be highly injurious to the public interests. Public corporations such as counties are created for the care and promotion of public interests, and should not from motives of public policy be subjected to the liability of becoming involved in the disputes of private persons, or be made the instrumentalities for col.lecting private debts. Admitting that tl^e word “person” used in the garnishment statute (Chap. 4136, laws of 1893) “may extend to and be applied to a corporation,” as provided in section 1, Chap. 1, Title 1, First Division of the Revised Statutes, yet under the authority of the decisions cited, it can not be held to include public quasi-covr porations such as counties. Our conclusion is that a county is not liable to the process of garnishment.
The next and only other question to be determined is whether by failing to appear or answer the garnishment process and permitting a default judgment against itself it waived the right to contest in this court the judgment appealed from.
The defendant in error contends that the exemption from garnishment proceedings claimed by the plaintiff in error, can not be raised for the first time in this court. In support of this view the following Florida- cases are cited: Parker v. Henry, 8 Fla. 53; Sammis v. L’Engle, 19 Fla. 800; Peck v. Spencer, 26 Fla. 23, 7 South. Rep. *264642 ;Livingston v. Spencer, 26 Fla. 325, 8 South. Rep. 442; Jacksonville & A. R. Co. v. Woodworth, 26 Fla. 368, 8 South. Rep. 177; Waddell v. Cunningham, 27 Fla. 477, 8 South. Rep. 643; Logan v. Slade, 28 Fla. 699, 10 South. Rep. 25. In all of these cases the parties were before the ■courts have jurisdiction of a garinshmént against a county, tempted to be raised in this court of a jurisdictional 'nature. Moreover, none of these cases involved'a garnishment proceeding.
It is generally held in this country that garnishment is a purely statutory proceeding and can not be pushed :in its operation beyond the statutory authority under which it is resorted to. Drake on Attachment, Sec. 451 (a) ; Ency. PI. & Pr. Yol. 9, p. 809. In Mississippi, a county, if its board of supervisors object, can not be guarnisheed either at law or in equity. If the county does not object to the garnishment, the debtor can not. It is held that the courts have jurisdiction of agarnishment against a county, but must sustain an objection made by the board of supervisors, the board being the judge whether or not the proceeding will restrict the performance of- its public functions. McBain v. Rodgers, 29 South. Rep. 91; Dollar v. Allen-West Commission Co., 78 Miss. 274, 28 South. Rep. 876; Dollman v. Moore, 70 Miss. 267, 12 South. Rep. 23. In Board of County Commissioners of Las Anamas Co. v. Bond, 3 Col. 411, the court decided that generally and upon considerations of public policy a municipal corporation is not subject to garnishment. The exemption may, however, be waived by appearance and submission to liability. “Here the judgment expressly recites that no one appeared on behalf of the board of county commissioners; whether process was served on the board or not is unimportant. If it did not appear and waive the ex-*265eruption no valid judgment could he given.” .In the case of Van Cott v. Pratt, 11 Utah, 209, 39 Pac. Rep. 827, it was held that Salt Lake City, a municipality, could not by ordinance waive the exemption from liability to garnishment process. The same doctrine is announced in Porter & Blair Hardware Co. v. Perdue, 105 Ala. 293, 16 South. Rep. 713. In State ex rel. Summerfield v. Tyler, 14 Wash. 495, 45 Pac. Rep. 31, S. C. 37 L. R. A. 207, the court holds that a county is not liable to garnishment unless made so by express statutory provision; that a statute naming corporations among those subject to garnishment does not apply to a county, and that a judgment against a county as garnishee defendant, when the statutes do not make a county subject to garnishment process, is void on collateral attack. The court says: “If the pro cess served upon the county was one which was not authorized by the statute, no rights could be obtained by such service. If it commanded the county to do that which under the statute it had no right to do, it was without force.”
The contention by defendant in error that because a county can be sued it is, therefore, liable to garnishment, is met in several of the cases which have been cited, and especially in the last one, and the holding is adverse to the contention in all of them except one or two. In our view by the great weight o.f authority, and upon principles of public policy, a counity is not in this State subject to garnishee process, and no valid judgment can be rendered against it in such a proceeding.
The judgment of the Circuit Court is reversed.